DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Re: Proposed Examiner’s Amendment
It is noted that on September 16, 2021, Examiner sent a proposed Examiner’s Amendment to Applicant’s representative to place the case in condition for allowance, which proposed Examiner’s Amendment has been made of record in an Interview Summary attached to this Office Action.  No agreement could be reached at the present time.  That said, attention is directed to that proposed Examiner's Amendment for details and suggestions as to how to overcome any issues outlined in this Office Action.

Election/Restrictions
Applicant’s election without traverse of Invention II (claim 2, drawn to “a cutting blade changing method”) in the reply filed on 4/14/2021 was previously acknowledged.  Please note that it appears that Applicant also elected Species i (the species of Figures 1-26), noting that Applicant elected “Invention II (claim 2) (Figs. 1-26)” in the reply filed on 4/14/2021.  Please note that none of Species ii-vii correspond to Figures 1-26.  Be advised that new claims 3-11, which were first presented in the claim set filed on 8/4/2021, correspond to elected Invention II and to Species i.  
Claim 1 was previously withdrawn (and still is) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“plurality of receiving portions each adapted to receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means” in each of claim 2 and claim 3;
“a rotating portion configured and arranged to be rotated about a central axis” in each of claim 8 and claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  On line 4 of each of said claims, “plurality of” should be inserted before “receiving portions”.  Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  On line 4 of each of said claims, “via a tape” should be changed to “via [[a]] tape” or “via adhesive tape”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 3 and 6 of claim 4 and line 4 of claim 8 each recite therein, “said cutting blades.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear if “said cutting blades” is intended to collectively refer to the “new cutting blade” of claim 2, line 6 and the “removed cutting blade” of claim 2, line 17, or if instead “said cutting blades” is intended to refer different cutting blades altogether, for example.  
Lines 3 and 6 of claim 5 and line 4 of claim 9 each recite therein, “said cutting blades.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear if “said cutting blades” is intended to collectively refer to the “new cutting blade” of claim 3, line 6 and the “removed cutting blade” of claim 3, line 17, or if instead “said cutting blades” is intended to refer different cutting blades altogether, for example.  
Line 5 of claim 8 recites therein, “said cutting blade.”  This limitation is viewed to be vague and indefinite, as it is unclear as to which particular cutting blade that “said cutting blade” is intended to reference.  Does “said cutting blade” refer to the “one of said cutting blades” of claim 8, line 4, for example, or does “said cutting blade” refer to one of the “new cutting blade” 
Line 5 of claim 9 recites therein, “said cutting blade.”  This limitation is viewed to be vague and indefinite, as it is unclear as to which particular cutting blade that “said cutting blade” is intended to reference.  Does “said cutting blade” refer to the “one of said cutting blades” of claim 9, line 4, for example, or does “said cutting blade” refer to one of the “new cutting blade” and the “removed cutting blade” of claim 3 (noting that claim 9 depends upon claim 3), or does “said cutting blade” refer to a different cutting blade altogether, for example.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya (Japan Publication No. JP 2007-208114 A).
Please note that Sekiya was cited by Applicant on the IDS filed on 5/8/2019.  That said, an EPO Machine Translation of Sekiya, which was previously furnished, is relied upon below.
Claim 2:  Figure 1 of Sekiya shows a cutting apparatus including a chuck table (2) that holds a workpiece via intermediate structure such as a chuck (34a), a first cover member (35a), a first cylindrical member (33a), a first support base (32a), and a pair of rail members (311).  Next, the cutting apparatus is shown Figures 1 and 2 of Sekiya as having a processing unit (2, 3, 4), which in turn has a cutting means (6a) with a spindle (632) and a cutting blade (635) which is detachably mounted on said spindle (632).  Be advised that the chuck table (2), a chuck table 
Please note that line 4 of claim 2 sets forth therein, “cutting blade changing means changing said cutting blade.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “cutting blade changing means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Please note that Figures 7, 8, and 14-20 of Sekiya show a first cutting blade attachment/ detachment mechanism (9a).  According to Sekiya, said first cutting blade attachment/detachment mechanism (9a) provides for attaching/detaching the cutting blade (635) to/from the tip of the spindle (632) of the processing unit (2, 3, 4) [EPO Machine Translation, paragraphs 0034].  It is noted that Figures 14-20 show the process of the cutting blade (635) being changed by the first cutting blade attachment/detachment mechanism (9a). 
Sekiya’s first cutting blade attachment/detachment mechanism (9a) constitutes an equivalent of the “cutting blade changing means.”  This is because the first cutting blade attachment/detachment mechanism (9a) carries out the function that is specified in claim 2, said function being “changing said cutting blade.”  Further, the first cutting blade attachment/ detachment mechanism (9a) of Sekiya isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the first cutting blade attachment/detachment mechanism (9a) performs the identical function specified in the claim (changing said cutting blade), and produces substantially the same result as the corresponding “cutting blade changing means (3)” of 
	Please note that line 3 of claim 2 sets forth therein, “transfer means supplying said workpiece to said processing unit.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “transfer means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
While it is not shown in the figures, disclosure is provided on the cutting apparatus having workpiece transporting means.  Said workpiece transporting means supplies a workpiece such as a semiconductor wafer to chuck 34a, which is disposed to the right in Figure 1 of Sekiya [EPO Machine Translation, paragraphs 0048-0050].  Note that the workpiece transporting means is an element of transfer means of Sekiya.  Also note that as can be seen in Figure 1 of Sekiya, this chuck (34a) is associated with the processing unit (2, 3, 4).  As such, by conveying the workpiece to the chuck (34a) that is associated with the processing unit (2, 3, 4), said workpiece is being supplied to the processing unit (2, 3, 4).  
The transfer means, which includes the workpiece transporting means, constitutes an equivalent of the “transfer means.”  This is because the transfer means via the workpiece transporting means thereof, carries out the function specified in claim 2, said function being “supplying said workpiece to said processing unit.”  Further, the transfer means including the workpiece transporting means thereof, isn’t excluded by any explicit definition provided in 
	Sekiya further discloses a cutting blade changing method using said cutting apparatus.  Said method comprising using a transfer jig (92+921), which comprises a rotation shaft (921) and a support plate (92) of the “cutting blade changing means (9a).”  
Please note that lines 5-7 of claim 2 set forth therein, “a plurality of receiving portions each adapted to receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means.”  This claim limitation uses a generic placeholder (“plurality of receiving portions”) that is coupled with functional language without reciting sufficient structure to perform the recited function (receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means).  As a result, the “plurality of receiving portions” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
Regarding Sekiya, as can be seen in at least Figure 7 thereof, the support plate (92) of the transfer jig (92+921) is equipped with two opposing blade gripper means (91a, 91b), each of which is adapted to receive a new cutting blade (635) as a replacement component (when a new cutting blade 635 is provided thereto, for example) and said cutting blade (635) changed by said cutting blade changing means (9a) (when the cutting blade 635 is provided thereto, for example).  Please note that the two opposing blade gripper means (91a, 91b) are each adapted to receive whichever cutting blade (635) is provided thereto, whether that provided cutting blade (635) be a 91a receives a new cutting blade (635) as a replacement component while blade gripper means 91b receives the cutting blade (635) that is currently being changed by said cutting blade changing means (9a).  
Sekiya’s opposing blade gripper means (91a, 91b) constitute an equivalent of the “plurality of receiving portions.”  This is because the opposing blade gripper means (91a, 91b) carry out the function specified in claim 2, said function being “receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means.”  Further, the opposing blade gripper means (91a, 91b) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the opposing blade gripper means (91a, 91b) performs the identical function specified in the claims (receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means), and produces substantially the same result as the corresponding “plurality of receiving portions (101)” of Applicant.  Based on the foregoing, the opposing blade gripper means (91a, 91b) of Sekiya are an equivalent to the “plurality of receiving portions (101)” of Applicant, and as such, the opposing blade gripper means (91a, 91b) of Sekiya will hereinafter be referred to by Examiner as the plurality of receiving portions (91a, 91b).”
As to Sekiya’s cutting blade changing method, it comprises a transfer step.  As can be seen between Figures 15 and 16, the transfer jig (92+921), which was previously stored within the confines of a cassette (72+73+74) since at least a portion (921) of the transfer jig (92+921) was disposed within the confines of the cassette (72+73+74), is extended outward over said chuck table (2) of said processing unit (2, 3, 4) by a moving means (95) of the transfer means in 
Please note that lines 13-15 of claim 2 set forth therein, “holding said transfer jig above said chuck table by using transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “transfer jig holding means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the time between Figures 16 and 17, said time occurring after the transfer step has been performed, the transfer jig (91+912) is held such that is placed, for example, above the chuck table (2) by a motor casing (94).  Examiner notes that the motor casing (94) receives a proximal end of the rotation shaft (912) and it is to the distal end of said rotation shaft (912) of the transfer jig (91+912) that the support plate (91) is fixed.

Next, Sekiya provides disclosure on a removing step in which the cutting blade (635) is removed from the processing unit’s (6a) spindle (632) by the cutting blade changing means (9a).  In removing the cutting blade (635), it is placed into another one (91b) of the plurality of receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92).  Figure 17 shows the result of the removing step, which took place after the transfer jig holding step.  
Sekiya further discloses a mounting step of taking said new cutting blade (635) from said one (91a) of the plurality of receiving portions (91a, 91b) of the transfer jig’s (92+921) support 
Lastly, Sekiya discloses a returning step of returning the transfer jig (92+921) from said processing unit (2, 3, 4) to said cassette (72+73+74) by using the moving means (95) of the transfer means in a condition where said cutting blade (635) removed from said processing unit (2, 3, 4) is received in said another one (91b) of the receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92) after performing said mounting step.  Please note that the moving means (95) provides for displacement such that at least the proximal end of the rotation shaft (912) is displaced so as to be disposed within the confines of the cassette (72+73+74) (and thus returned) like in Figure 7.  

Claim 3:  Figure 1 of Sekiya shows a cutting apparatus including a chuck table (2) that holds a workpiece via intermediate structure such as a chuck (34a), a first cover member (35a), a first cylindrical member (33a), a first support base (32a), and a pair of rail members (311).  Next, the cutting apparatus is shown Figures 1 and 2 of Sekiya as having a processing unit (2, 3, 4), which in turn has a cutting means (6a) with a spindle (632) and a cutting blade (635) which is detachably mounted on said spindle (632).  Be advised that the chuck table (2), a chuck table mechanism (3), and a gate-shaped support frame (4) make up the primary elements of the processing unit (2, 3, 4).  Please note that as can be seen in at least Figures 1 and 2 of Sekiya, the cutting means (6a) with the spindle (632) is attached/mounted to the support frame (4).  
Please note that lines 4-5 of claim 3 set forth therein, “cutting blade changing means for changing said cutting blade.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
	Please note that Figures 7, 8, and 14-20 of Sekiya show a first cutting blade attachment/ detachment mechanism (9a).  According to Sekiya, said first cutting blade attachment/detachment mechanism (9a) provides for attaching/detaching the cutting blade (635) to/from the tip of the spindle (632) of the processing unit (2, 3, 4) [EPO Machine Translation, paragraphs 0034].  It is noted that Figures 14-20 show the process of the cutting blade (635) being changed by the first cutting blade attachment/detachment mechanism (9a). 
Sekiya’s first cutting blade attachment/detachment mechanism (9a) constitutes an equivalent of the “cutting blade changing means.”  This is because the first cutting blade attachment/detachment mechanism (9a) carries out the function that is specified in claim 3, said function being “changing said cutting blade.”  Further, the first cutting blade attachment/ detachment mechanism (9a) of Sekiya isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the first cutting blade attachment/detachment mechanism (9a) performs the identical function specified in the claim (changing said cutting blade), and produces substantially the same result as the corresponding “cutting blade changing means (3)” of Applicant.  Based on the foregoing, it is evident that the first cutting blade attachment/detachment mechanism (9a) of Sekiya is an equivalent to the “cutting blade changing means (3)” of Applicant, and as such, the first cutting blade attachment/detachment mechanism (9a) of Sekiya will hereinafter be referred to by Examiner as the “cutting blade changing means (9a).”
	Please note that line 3-4 of claim 3 set forth therein, “transfer means for supplying said workpiece to said processing unit.”  Noting this, use of the word “means” (or “step”) in a claim 
While it is not shown in the figures, disclosure is provided on the cutting apparatus having workpiece transporting means.  Said workpiece transporting means supplies a workpiece such as a semiconductor wafer to chuck 34a, which is disposed to the right in Figure 1 of Sekiya [EPO Machine Translation, paragraphs 0048-0050].  Note that the workpiece transporting means is an element of transfer means of Sekiya.  Also note that as can be seen in Figure 1 of Sekiya, this chuck (34a) is associated with the processing unit (2, 3, 4).  As such, by conveying the workpiece to the chuck (34a) that is associated with the processing unit (2, 3, 4), said workpiece is being supplied to the processing unit (2, 3, 4).  
The transfer means, which includes the workpiece transporting means, constitutes an equivalent of the “transfer means.”  This is because the transfer means via the workpiece transporting means thereof, carries out the function specified in claim 3, said function being “supplying said workpiece to said processing unit.”  Further, the transfer means including the workpiece transporting means thereof, isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the transfer means via the workpiece transporting means thereof performs the identical function specified in the claim (supplying said workpiece to said processing unit), and produces substantially the same result as the corresponding “transfer means (80)” of Applicant.  Based on the foregoing, it is evident that the transfer means of Sekiya is an equivalent to the “transfer means (80)” of Applicant.

Please note that lines 6-8 of claim 3 set forth therein, “a plurality of receiving portions that are each adapted to receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means.”  This claim limitation uses a generic placeholder (“plurality of receiving portions”) that is coupled with functional language without reciting sufficient structure to perform the recited function (receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means).  As a result, the “plurality of receiving portions” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
Regarding Sekiya, as can be seen in at least Figure 7 thereof, the support plate (92) of the transfer jig (92+921) is equipped with two opposing blade gripper means (91a, 91b), each of which is adapted to receive a new cutting blade (635) as a replacement component (when a new cutting blade 635 is provided thereto, for example) and said cutting blade (635) changed by said cutting blade changing means (9a) (when the cutting blade 635 is provided thereto, for example).  Please note that the two opposing blade gripper means (91a, 91b) are each adapted to receive whichever cutting blade (635) is provided thereto, whether that provided cutting blade (635) be a replacement component or the cutting blade (635) that was held by the spindle (632) for machining workpieces (semiconductor wafers) held by the chuck (34a).  Note that Figure 17 of Sekiya shows an instance in which blade gripper means 91a receives a new cutting blade (635) as a replacement component while blade gripper means 91b receives the cutting blade (635) that is currently being changed by said cutting blade changing means (9a).  

As to Sekiya’s cutting blade changing method, it comprises a transfer step.  As can be seen between Figures 15 and 16, the transfer jig (92+921), which was previously stored within the confines of a cassette (72+73+74) since at least a portion (921) of the transfer jig (92+921) was disposed within the confines of the cassette (72+73+74), is extended outward over said chuck table (2) of said processing unit (2, 3, 4) by a moving means (95) of the transfer means in the condition in which the new cutting blade (635) is received in one (91a) of the receiving portions (91a, 91b) of the transfer jig’s (92+921) support plate (92).  More specifically, said transfer jig’s (92+921) rotation shaft (921) is extended outward from the confines of the cassette (72+73+74) (again this is evident between Figures 15 and 16 of Sekiya) to said chuck table (2).  Be advised that the rotation shaft (921) being extended outward from the confines of the cassette 
Please note that lines 13-15 of claim 3 set forth therein, “holding said transfer jig above said chuck table by using transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “transfer jig holding means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the time between Figures 16 and 17, said time occurring after the transfer step has been performed, the transfer jig (91+912) is held such that is placed, for example, above the chuck table (2) by a motor casing (94).  Examiner notes that the motor casing (94) receives a proximal end of the rotation shaft (912) and it is to the distal end of said rotation shaft (912) of the transfer jig (91+912) that the support plate (91) is fixed.
Noting this, Sekiya’s motor casing (94) constitutes an equivalent of the “transfer jig holding means.”  This is because the motor casing (94) carries out the function that is specified in claim 3, the function being “holding said transfer jig above said chuck table… to place said transfer jig above said chuck table after performing said transfer step.”  Furthermore, Sekiya’s motor casing (94) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the motor casing (94) of Sekiya performs the identical function specified in the claim 
Next, Sekiya provides disclosure on a removing step in which the cutting blade (635) is removed from the processing unit’s (6a) spindle (632) by the cutting blade changing means (9a).  In removing the cutting blade (635), it is placed into another one (91b) of the plurality of receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92).  Figure 17 shows the result of the removing step, which took place after the transfer jig holding step.  
Sekiya further discloses a mounting step of taking said new cutting blade (635) from said one (91a) of the plurality of receiving portions (91a, 91b) of the transfer jig’s (92+921) support plate (92) by using the cutting blade changing means (9a) and next mounting said new cutting blade (635) to the spindle (632) of said processing unit (2, 3, 4) after performing said removing step.  Please note that Figures 18 and 19 of Sekiya illustrate the mounting step.  
Lastly, Sekiya discloses a returning step of returning the transfer jig (92+921) from said processing unit (2, 3, 4) to said cassette (72+73+74) by using the moving means (95) of the transfer means in a condition where said cutting blade (635) removed from said processing unit 

Claims 4 & 5:  The new cutting blade (635) and the removed cutting blade (635) each include a central mounting hole (636c).  This is evident in Figure 4 of Sekiya in which an exemplary cutting blade (635) is shown.  As to the plurality of the receiving portions (91a, 91b), each comprises a respective cylindrical wall (912) and positioning projections (911) formed within the cylindrical wall (912), wherein said positioning projections (911) are configured and arranged to receive said central mounting hole (636c) of one of said new cutting blade (635) and said removed cutting blade (635).  In Figure 15, for example, the positioning projections (911) of receiving portion 91a receive said central mounting hole (636c).  

Claims 6 & 7:  The transfer means includes two moving means (95) (see Figure 8 of Sekiya).  Noting this, each of the moving means (95) has a transfer arm (951a) that is attached to a respective arm portion (952).  Thus, via the two moving means (95) thereof, the transfer means includes a pair of transfer arms (951a) that are each connected to an arm portion (952).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (Japan Publication No. JP 2007-208114 A) in view of Wakita (U.S. PG Publication No. 2015/0020670 A1).  
Claims 10 & 11:  As can be seen in Figure 8 of Sekiya, the cassette (72+73+74) includes a plurality of slots (741).  Said plurality of slots (741), via intermediate structure including the movable structure (73), guide rail (732), and motor case (94), receive the transfer jig (92, 921).  
	Also, as was advised above in the rejections of claims 2 and 3, the workpiece is a semiconductor wafer [EPO Machine Translation, paragraphs 0048]. Sekiya though, does not provide disclosure on the semiconductor wafer being “supported by an annular frame via a tape.”  Please note that Sekiya provides disclosure on the semiconductor wafer being divided/diced [EPO Machine Translation, paragraphs 0048].
	Figure 1 of Wakita though, shows a semiconductor wafer (W) that is supported by an annular frame (F) via a tape (T).  Per Wakita, the semiconductor wafer (W) is cut along predetermined division lines by a cutting blade (43).  Cutting the semiconductor wafer (W) along the predetermined division lines results in the semiconductor wafer (W) being divided into a plurality of individual semiconductor chips.  The individual semiconductor chips thus divided from each other are kept attached to the tape (T) to maintain the form of the wafer (W) supported to the annular frame (F) [paragraph 0034].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each semiconductor wafer of Sekiya with a respective annular frame (F) and tape (T) of Wakita, so as to provide a means for support for each semiconductor wafer in the form of the annular frame (F) and to further provide .
Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten (without broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. 
With respect to claim 2 and Sekiya, Applicant argues the following:
Claim 2 stands rejected under 35 U.S.C. §102(a)(1) as being anticipated by Japanese Publication No. JP 2007-208114 to Sekiya. Applicant respectfully traverses this rejection.

Applicant respectfully submits that the Sekiya reference fails to disclose all of the steps defined in independent Claim 2. In particular, Applicant respectfully submits that the Sekiya reference fails to disclose a cutting blade changing method that includes, inter alia:

(i) “transferring said transfer jig previously stored in a cassette to said chuck table of said processing unit by using said transfer means to remove said transfer jig from said cassette in a condition where said new cutting blade is received in one of said plurality of receiving portions of said transfer jig,”

(ii) “a transfer jig holding step of holding said transfer jig above said chuck table by using a transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step,” and

(iii) “returning said transfer jig from said processing unit to said cassette by using said transfer means in a condition where said cutting blade removed from said processing unit is received in said another one of said plurality of receiving portions of said transfer jig, after performing said mounting step.”


With regards to the (i) transfer step, Examiner directs attention to Figures 15 and 16 of Sekiya.  As can be seen between Figures 15 and 16, the transfer jig (92+921), which was previously stored within the confines of a cassette (72+73+74) since at least a portion (921) of the transfer jig (92+921) was disposed within the confines of the cassette (72+73+74), is extended outward over said chuck table (2) of said processing unit (2, 3, 4) by a moving means (95) of the transfer means in the condition in which the new cutting blade (635) is received in one (91a) of the receiving portions (91a, 91b) of the transfer jig’s (92+921) support plate (92).  Specifically, said transfer jig’s (92+921) rotation shaft (921) is extended outward from the confines of the cassette (72+73+74) (again this is evident between Figures 15 and 16 of Sekiya) to said chuck table (2).  Be advised that the rotation shaft (921) being extended outward from the confines of the cassette (72+73+74) constitutes the transfer jig (92+921) (as broadly claimed) being removed from said cassette (72+73+74).  Furthermore, the rotation shaft (921) being extended outward from the confines of a cassette (72+73+74) constitutes the transfer jig (92+921) being transferred to the chuck table (2) (as broadly claimed) since a previously stored portion of the rotation shaft (921) thereof now extends out and over the chuck table (2).  
With regards to the (ii) transfer jig holding step, Examiner notes that in the time between Figures 16 and 17 of Sekiya, said time occurring after the transfer step has been performed, the transfer jig (91+912) is held such that is placed, for example, above the chuck table (2) by a motor casing (94).  Examiner notes that the motor casing (94) receives a proximal end of the rotation shaft (912) and it is to the distal end of said rotation shaft (912) of the transfer jig (91+912) that the support plate (91) is fixed.  Noting this, Sekiya’s motor casing (94) constitutes 
Regarding the (iii) returning step, Sekiya discloses a returning step of returning the transfer jig (92+921) from said processing unit (2, 3, 4) to said cassette (72+73+74) by using the moving means (95) of the transfer means in a condition where said cutting blade (635) removed from said processing unit (2, 3, 4) is received in said another one (91b) of the receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92) after performing said mounting step.  Please note that the moving means (95) provides for displacement such that at least the proximal 
Since Sekiya discloses each of the above three steps (the (i) transfer step, the (ii) transfer jig holding step, and the (iii) returning step), Applicant’s argument is not persuasive.  
With respect to claim 2 and Sekiya, Applicant also argues the following:
Briefly, Applicant’s Figures 10, 13 and 14 shows one example of a transfer jig 100, which can be stored in a cassette (Figure 14), and where the transfer jig 100 includes one or more cutting blades 21 that are each stored in a receiving portion 101 (Figures 13 and 14). As defined in Applicant’s Claim 2, this transfer jig 100 is transferred from a cassette 61 (Figures 1 and 16) to a chuck table 10 of a processing unit 2 (Figure 1) by using a transfer means to remove the transfer jig 100 from the cassette 61; the transfer jig 100 is held above the chuck table 10 of the processing unit 2 by using holding means to place the transfer jig 100 above the chuck table 10; and the transfer jig 100 is returned from the processing unit 2 to the cassette 61. In other words, the claimed transfer jig, such as transfer jig 100, is moved or positioned in a very specific manner during the transferring step (where the jig is removed from the cassette to the processing unit), the holding step (where the jig is placed above the chuck table) and the returning step (where the jig is returned from the processing unit to the cassette), as discussed above. Applicant respectfully submits that the language of amended independent Claim 1 defines that the transfer jig is a distinct component that is capable of being moved by various means (transfer means, jig holding means), such as by being removed from a cassette, placed above a chuck table, and returned to the cassette.

In the Office Action, in the paragraph bridging pages 9 and 10, the Examiner equated the support plate 92 and associated rotary shaft 921 of Figures 15 and 16 of Sekiya with the claimed “transfer jig,” and the Examiner equated the guide means 72, the movable substrate 73, and the guided member 74 of Sekiya with the claimed “cassette.”

In response, Applicant respectfully submits that that one of ordinary skill in the art would not consider the guide means 72, the movable substrate 73, and the guided member 74 of Sekiya as the claimed “cassette,” as this term has a common meaning in the art. Further, even assuming arguendo that one could consider components 72, 73 and 74 of Sekiya as some form of “cassette,” the language of Claim 1 with regard to the interaction of the transfer jig and the “cassette” is not satisfied.

Applicant’s argument has been considered, but is not persuasive.  With regards to the cassette set forth in claim 2, it is not set forth as having any particular structure.  Rather, claim 2 merely sets forth language such as, “a transfer step of transferring said transfer jig previously 72, 73, 74 to form the cassette (72+73+74) of Sekiya.  With regards to the “common meaning in the art” that Applicant argues, Applicant did not specify as to what this common meaning is.  In spite of this, it is noted the cassette (72+73+74) of Sekiya constitutes a cassette, as it (72+73+74) provides for storage.  More specifically, the cassette (72+73+74) stores within the confines thereof at least a portion of the transfer jig (92+921), the at least a portion corresponding to the transfer jig’s (92+921) rotation shaft (921).  
Lastly, Applicant argues that “the language of Claim 1 with regard to the interaction of the transfer jig and the ‘cassette’ is not satisfied.”  First, it is noted that it is believed that Applicant intended to say “claim 2” not “claim 1,” noting that claim 1 was previously withdrawn.  That said, Applicant did not specify in the above argument as to which “interaction of the transfer jig and the ‘cassette’ is not satisfied.”  While that is the case, Examiner will now explain how Sekiya reads on the interactions between the claimed transfer jig and cassette in the transfer step and in the returning step of claim 2, noting that these are the only two steps of the method in which there is interaction between the claimed transfer jig and cassette.  
As can be seen between Figures 15 and 16 of Sekiya, during said transfer step, the transfer jig (92+921), which was previously stored within the confines of a cassette (72+73+74) since at least a portion (921) of the transfer jig (92+921) was disposed within the confines of the cassette (72+73+74), is extended outward over said chuck table (2) of said processing unit (2, 3, 4) by a moving means (95) of the transfer means in the condition in which the new 
With regards to the returning step, Sekiya discloses a returning step of returning the transfer jig (92+921) from said processing unit (2, 3, 4) to said cassette (72+73+74) by using the moving means (95) of the transfer means in a condition where said cutting blade (635) removed from said processing unit (2, 3, 4) is received in said another one (91b) of the receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92) after performing said mounting step.  Note that the moving means (95) provides for displacement such that at least the proximal end of the rotation shaft (912) is displaced so as to be disposed within the confines of the cassette (72+73+74) like in Figure 7.  Be advised that at least the proximal end of the rotation shaft (912) being disposed within the confines of the cassette (72+73+74) like in Figure 7 constitutes the transfer jig (92+921) being returned to said cassette (72+73+74).  Therefore, with respect to the returning step of claim 2, Sekiya’s disclosure satisfies the claimed interaction of the claimed transfer jig and cassette.  Applicant’s argument is therefore not persuasive.  
With respect to claim 2 and Sekiya, Applicant also argues the following:
In particular, as mentioned above, above, Claim 1 defines the steps of:

(i) “transferring said transfer jig previously stored in a cassette to said chuck table of said processing unit by using said transfer means to remove said transfer jig from said 

(ii) “a transfer jig holding step of holding said transfer jig above said chuck table by using a transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step,” and

(iii) “returning said transfer jig from said processing unit to said cassette by using said transfer means in a condition where said cutting blade removed from said processing unit is received in said another one of said plurality of receiving portions of said transfer jig, after performing said mounting step” (emphasis added).

More specifically, as can be seen from a review of Figures 1, 15 and 16 of the Sekiya reference, members 92 and 921 (which the Examiner equated with the claimed “transfer jig”) always appear to be outside of any type of structure that could be considered as being defined by the components 72, 73 and 74 (which the Examiner equated with the claimed “cassette”). Accordingly, these components do not satisfy the language of Claim 1 that defines that the transfer jig, which was “previously stored in a cassette” undergoes a “transferring” step via the use of transfer means to “remove said transfer jig from said cassette.” Nor do these components of the Sekiya reference satisfy the language of Applicant’s Claim 1 that defines a step of “returning said transfer jig from said processing unit to said cassette by using said transfer means.”


Applicant’s argument has been considered, but is not persuasive.  First, in contrast to Applicant’s assertions, members 92 and 921 do not “always appear to be outside of any type of structure that could be considered as being defined by the components 72, 73 and 74.”  As can be seen between Figures 8 and 10, for example, element 921 of the transfer jig (92, 921) is received within a motor case (94) that is linearly displaceable along a guide rail (732) by the moving means (95).  Depending upon the position of the motor case (94) at a given time along the guide rail (732), at least a portion of rotation shaft/element 921 of the transfer jig (92, 921) is able to be disposed within the confines of the structure that is defined by elements 72, 73, 74 of said cassette (72, 73, 74).  
Furthermore, in contrast to Applicant’s assertions, “these components” do indeed satisfy “the language of Claim [2] that defines that the transfer jig, which was ‘previously stored in a 
As can be seen between Figures 15 and 16 of Sekiya, during the “transferring step,” the transfer jig (92+921), which was previously stored within the confines of a cassette (72+73+74) since at least a portion (921) of the transfer jig (92+921) was disposed within the confines of the cassette (72+73+74), is extended outward over said chuck table (2) of said processing unit (2, 3, 4) by a moving means (95) of the transfer means in the condition in which the new cutting blade (635) is received in one (91a) of the receiving portions (91a, 91b) of the transfer jig’s (92+921) support plate (92).  Specifically, said transfer jig’s (92+921) rotation shaft (921) is extended outward from the confines of the cassette (72+73+74) (again this is evident between Figures 15 and 16 of Sekiya) to said chuck table (2).  Be advised that the rotation shaft (921) being extended outward from the confines of the cassette (72+73+74) constitutes the transfer jig (92+921) (as broadly claimed) being removed from said cassette (72+73+74).  Therefore, in contrast to Applicant’s assertions, during the “transferring step” the transfer jig (92+921) is indeed removed from the cassette (72+73+74) by the transfer means.   
With regards to the returning step, Sekiya discloses a returning step of returning the transfer jig (92+921) from said processing unit (2, 3, 4) to said cassette (72+73+74) by using the moving means (95) of the transfer means in a condition where said cutting blade (635) removed from said processing unit (2, 3, 4) is received in said another one (91b) of the receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92) after performing said mounting step.  Note that the moving means (95) provides for displacement such that at least the proximal end of 

25.	With respect to claim 2 and Sekiya, Applicant also argues the following
Further, as members 92 and 921 (which the Examiner equated with the claimed “transfer jig”) of Sekiya always appear to be adjacent components 72, 73 and 74 (which the Examiner equated with the claimed “cassette”), the language of Applicant’s Claim 1 that defines that defines a “holding” step of “using a transfer jig holding means to place said transfer jig above said chuck table” does not appear to be satisfied either.

Accordingly, as it has been shown that all of the features defined in amended independent Claim 1 are not disclosed in the cited reference, withdrawal of this §102 rejection is respectfully requested.

Applicant’s argument has been considered, but is not persuasive.  First, as was explained above, element 921 of the transfer jig (92, 921) is received within a motor case (94) that is linearly displaceable along a guide rail (732) by the moving means (95).  Depending upon the position of the motor case (94) at a given time along the guide rail (732), at least a portion of rotation shaft/element 921 of the transfer jig (92, 921) is able to be disposed in the structure that is defined by elements 72, 73, 74 of the cassette (72, 73, 74).  Thus, it is incorrect to say that “members 92 and 921 (which the Examiner equated with the claimed ‘transfer jig’) of Sekiya always appear to be adjacent components 72, 73 and 74 (which the Examiner equated with the claimed ‘cassette’).”  
Moreover, in contrast to Applicant’s assertions, Sekiya does indeed disclose a “‘holding’ step of ‘using a transfer jig holding means to place said transfer jig above said chuck table.’”
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/MICHAEL VITALE/Examiner, Art Unit 3722

                                                                                                                                                                                              
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722